DETAILED ACTION
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites both “a speed of the carriage” and “the moving speed.” While Examiner understands what is intended, the claim language is nonetheless ambiguous. Further, “the moving speed” lacks antecedent basis. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukusawa (8,371,677) in view of official notice.

 	Regarding claim 1, Fukusawa teaches an inkjet printing apparatus comprising: 
a printing head (fig. 1, item 1) configured to perform a printing operation in which an image is printed by discharging an ink; 
a carriage (fig. 1, item 2) configured to reciprocally move in a first direction (fig. 1, A direction) with the printing head mounted thereon; 
a first roller pair (col. 5, lines 6-10, transport roller 10 and pinch roller) disposed upstream of the printing head in a second direction (fig. 2, direction intersecting A direction along printing path) that intersects the first direction and configured to nip and convey a printing medium in the second direction (see fig. 1); 
a second roller pair (col. 5, lines 14-25, discharge roller 14 and spur roller) disposed downstream of the printing head in the second direction and configured to nip and convey a printing medium in the second direction; 
a first ink receiver (fig. 11, item 18) disposed inside a printing region (fig. 11, note region coinciding with medium) in which the printing head performs the printing operation and configured to receive an ink that is discharged from the printing head (cols. 7-8, lines 66-5); and 

wherein the inkjet printing apparatus performs a first printing sequence (fig. 7, S008) in which the printing head performs preliminary discharge on the first ink receiver (fig. 7, S008) and the printing head performs preliminary discharge on the second ink receiver (fig. 7, S003).
Fukusawa does not explicitly teach wherein the first printing sequence is executed in a first nip state in which a printing medium is nipped by one of the first roller pair and the second roller pair or wherein the printing head performs preliminary discharge in a second nip state in which a printing medium is nipped by both the first roller pair and the second roller pair. Examiner takes official notice that one of ordinary skill in the art at the time of invention would have found it obvious to execute the claims steps in the claimed nip states. 
For example, to eject ink to the platen absorber as the ink receiver could not occur when both first and second roller pairs were nipping the printing medium because the entire platen absorber would be covered by the medium so as not to allow ink to be ejected to the platen absorber. It serves to reason, then, that such a step would be completed either upon discharge of one sheet by the discharge roller pair in preparation for another printing operation or upon feeding of a new sheet by the transport roller pair prior to the beginning of a new printing operation. Likewise, it would be obvious for the preliminary ejection to the second ink receiver to take place in the second nip state where the medium was held by both the upstream and downstream rollers because 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing.  	Regarding claim 2, Fukusawa teaches the inkjet printing apparatus according to claim 1, 
wherein, in a first printing mode in which the printing head completes a printing operation for a predetermined region by moving with the carriage in one direction, the inkjet printing apparatus performs a second printing sequence in which the printing head performs preliminary discharge on the second ink receiver in the second nip state and does not perform preliminary discharge in the first nip state, and, in a second printing mode in which the printing head completes the printing operation for the predetermined region by reciprocating with the carriage, the inkjet printing apparatus performs the first 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 3, Fukusawa teaches the inkjet printing apparatus according to claim 1, wherein, if a speed of the carriage is larger than a first threshold, the inkjet printing apparatus performs a second printing sequence in which the printing head performs preliminary discharge on the second ink receiver in the second nip state and does not perform preliminary discharge in the first nip state, and, if the moving speed is smaller than the first threshold, the inkjet printing apparatus performs the first printing sequence (see fig. 9, Note that when plain paper is printed at 25 inch/s, preliminary discharge will only take place at the second receiver because the stable ejection time of any particular ink has not been reached exceeded in the middle of a scan. On the other hand, when special paper is printed at 15 inch/s, preliminary discharge is needed mid-scan because the stable ejection time of yellow ink is exceeded in the middle of a printing scan).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing.
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 5, Fukusawa teaches the inkjet printing apparatus according to claim 2, wherein, if a length of a printing medium in the first direction is larger than a second threshold, the inkjet printing apparatus performs a third printing sequence in which the printing head performs preliminary discharge on the second ink receiver in any of the first nip state and the second nip state, and, if the length is smaller than the second threshold, the inkjet printing apparatus performs the first printing sequence (col. 12, lines 36-55, Note that the area for discharge and the frequency of discharge can be determined in accordance with the length of the print media).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 7, Fukusawa teaches the inkjet printing apparatus according to claim 6, wherein, when the printing head performs preliminary discharge of the second 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 8, Fukusawa teaches the inkjet printing apparatus according to claim 1, further comprising a platen (fig. 11, item 18) disposed at a position facing the printing head and configured to support a printing medium (see fig. 11), wherein the first ink receiver is an absorber disposed on an upper surface of the platen (see fig. 11).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 9, Fukusawa teaches the inkjet printing apparatus according to 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 10, Fukusawa teaches the inkjet printing apparatus according to claim 1, wherein the inkjet printing apparatus is capable of conveying a plurality of printing media that have different lengths in the first direction, the plurality of printing media being conveyed by the first roller pair and the second roller pair so that a center position of each of the plurality of printing media in the first direction passes through the same position (see fig. 10).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 11, Fukusawa teaches the inkjet printing apparatus according to claim 1, wherein the second ink receiver is a cap member configured to cover a 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853